Title: From John Adams to William Tudor, 29 August – 20 September 1776
From: Adams, John
To: Tudor, William


     
      Dear Sir
      Philadelphia August 29. 1776
     
     I Sett down now in the Character of a School Master, or a Fellow of a Colledge to give myself Airs, the Pedantry and Impertinence of which I have no doubt you will pardon, as the Precepts I am about to deliver are of such vast Importance, to the public, and so little practiced, altho they are so very easy, and natural.
     You must be sensible that Intelligence, is of the last Consequence to the Congress to the Assemblies and to the Public at large; it ought therefore to be transmitted as quick and frequently, and with as much Exactness and Particularity as possible. In Time of War, the Letters from Generals, and other Officers of the Army, are usually the Memorials, and Documents, from whence Annals are afterwards compiled and Histories composed. They cannot be too carefull, therefore to transmit circumstantial Narrations of Facts, any more than for their own Safety, success, and Glory, they can omit any Means of obtaining the most exact, particular and constant Information.
     I have Suffered inexpressible Vexation upon many Occasions, when I have seen public Letters, containing vague Sketches, and imperfect Hints of Enterprizes, and Movements both of Friends and Enemies.
     When an Officer Setts down to write a Relation of a Skirmish, or a Battle I should think his first Care would be to ascertain and describe the Force of the Enemy—their Numbers—their Commanders—their Appointments—their Motions—the Situation of their Encampment—the Ground they occupied or were attempting to possess themselves of. In the next Place I should think he would tell you the Number of Men which he sent against the Enemy—the Officer to whom he gave the Command, the other General Officers under him—the Names of the Regiments which composed the Party. And then give you a Detail, of the Marches and Countermarches, the Motions and Maneouvres of both Enemies and Friends during the Contention, the Result of the whole Transaction on which Side Victory declared herself, and the Number of killed and wounded on each Side—the Number of Officers especially, and among them the most eminent by Name. All these Particulars together with the Loss or Acquisition of Arms, Ammunition, Baggage, ordinance and stores, ought to be related with as much Precision, as the Writer can obtain.
     Recollect the Letter of Coll. Campbell lately taken Prisoner at Boston, relating the Circumstances of his Captivity. How clearly, and precisely he States his own Strength and that of his Enemy! How minutely he remembers every Circumstance of the Engagement!
     When Facts are related in this manner the Reader, the public, and Posterity are enabled, to form a Judgment upon the whole; to decide, what is the Consequence of the Event, to determine the Character and Conduct of Commanders and of Troops, to ascertain their Merit or Demerit. In short to pass just Reflection to praise or blame with Propriety, to reward or punish with Justice.
     Read the Relation of the Battle between Cataline, and his Adversaries, in Sallust. You See the Combatants—you feel the Ardor of the Battle—you see the Blood of the Slain and you hear the wounded sigh and groan.
     But if you read our american Relations of Battles and Sieges, in our News Papers, or in private Letters, or indeed in public Official Letters, you see none little of this Accuracy. You are left in Confusion and Uncertainty about every Thing. It may one day be your Fortune, to be obliged to convey Information to the Public, of the Course of the Events and Transactions of a War and whenever it is, I doubt not, it will be faithfully done. At present except by the Commander in Chief, and one or two others, it is done very Superficially crudely and confusedly.
     A General Officer Should Spare no Pains to make himself Master of the Epistolary Style which is easy natural Simple and familiar, and of the historical Style too, which is equally Simple, altho a little more Grave, Solemn and noble. Xenophon, Caesar, Wolf, Lee, are all indebted for a very large Share of their Fame, to their Pens.
     The Strange Uncertainty, in which We are Still involved, concerning the late Skirmishes, upon Long Island, have given rise to the foregoing Observations. My Friends have been a little negligent, in not writing me a Line, upon this Occasion, I think We have Suffered in our Reputation for Generalship, in permitting the Enemy to Steal a March upon Us. Greens Sickness I conjecture has been the Cause of this. We have not been Sufficiently vigilant in obtaining Information of the Motions and Numbers of the Enemy after their Landing on Long Island, in reconnoitering them and in keeping out advanced Guards and patrolling Parties. Our Officers dont seem Sufficiently Sensible of the Importance of an Observation of the King of Prussia, that Stratagem, Ambuscade, and Ambush are the Sublimest Chapter in the Art of War.
     Regular Forces are never Surprized. They are Masters of Rules, for guarding themselves in every Situation and Contingency. The old Officers among them are full of Resources, Wiles, Artifices, and Stratagems, to deceive, decoy, and overreach their Adversaries. We must oppose Art to Art. We must not disdain, to learn of them. Fas est et ab Hoste doceri.
     My mind is more and more engaged, with the Thoughts of the Importance of introducing into our Army Officers, of Parts and Ambition. Captain Lee has been constantly upon my Mind, ever Since you mentioned him. His Fathers Merit, and his own demand Promotion for him. Pray let me know, who are Nixons Lt Coll and Major? Who are Learneds Lt Coll and Major? You Said there were other young Officers of Parts and Spirit in Glovers Regiment. Let me know the Name and Character of every one of them, I conjure you.
     Have We not put too much to the Hazard in sending the greatest Part of the Army over to Long Island from whence there is no Retreat? Will not the Enemy by making regular Approaches upon us, be able to force Us, by Means of their Bombs and Carcasses, out of our Lines.
     
     Septr. 2. So! The Fishers, have Set a Seigne, and a whole School, a whole Shoal of Fish, have Swam into it, and been caught. The Fowlers have set a Net and a whole Flock of Pidgeons, have alighted on the Bed, and the Net has been drawn over them. But the most insolent Thing of all, is Sending one of those very Pidgeons, as a Flutterer to Philadelphia, in order to decoy the great Flock of all. Did you ever See, a Decoy duck, or a Decoy Brant?
     Thank you for your last Letter. There are a few Words in it, which contain a Hint of Something, which if Fact has been in­dustriously hidden from Us. “By the Action of last Tuesday, We are convinced that many of our Men are Cowards.” I beg of you to explain this, in detail. Do you mean the Men who were in the Skirmish? Those in the Lines on Long Island? Or those in New York? Dont subscribe your Name. It shall be a secret. But I conjure you, as You love your Country to let me know.
     
     Septr. 20. We have So many Reports here of the infamous Cowardice of the New England Troops especially of Fellows’s and Parsons’s Brigades, in running away, in Spight of their two Generals, and General Wash. too, that I am ashamed of my Country. Pray let me know the Truth and whether there is less Courage in the Northern than southern Troops. The Report of Fellows’s and Parsons’s Brigades is confirmed by the Generals Letter.
    